Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

JAVANI VENTURES, LLC, a Florida Limited
Liability Company, and J.R. Elias, individually,
and Plaintiff 3, a minor child by and through
J.R. Elias as next friend,

 

Plaintiff(s),
v. Case No. 3:20-cv-05911-RV-HTC
SHIVANI MITU BHATIA,
Defendant.
/
MOTION TO REMAND

 

COME NOW the Plaintiffs, JAVANI VENTURES, LLC, and J.R. ELIAS, and
PLAINTIFF 3, and hereby file this Motion to Remand this matter back to the Circuit Court of the
First Judicial Circuit in and for Walton County, Florida, because (1) damages do not exceed
$75,000.00, and (2) the Complaint alleges that [a]ll of the facts and matters complained of herein
involve” Defendant’s conduct as owner of two active Florida limited liability companies. In
support, Plaintiffs states as follows:

I. Procedural Posture:

1. On September 30, 2020, Plaintiffs properly commenced the State Court Action,
which remains pending, in the Circuit Court of the First Judicial Circuit in and for Walton County,
Florida. See Notice of Removal, at §1 (admitted).

2. On October 28, 2020, Defendant filed her timely Notice of Removal based on a

claim of federal diversity jurisdiction.
Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 2 of 15

3. Plaintiffs file this Motion To Remand in a timely manner, within 30 days of the
Notice of Removal.

II. Damages Do Not Exceed $75,000.00

4. For diversity jurisdiction to be available, not only must all adverse parties in the
suit be completely diverse in regards to citizenship, but Defendant must also prove that there is at
least $75,000.00 in controversy at the time the complaint is removed. See Notice of Removal.

5. Plaintiffs are the exclusive masters of their own claim, and hereby affirm and swear
that all known damages in this action do not exceed $75,000.

6. In the State Court Action, Plaintiffs only allege damages in excess of the Florida
circuit court jurisdictional requirement of $30,000.00.

7. At no point in the State Court Action do Plaintiffs allege damages in excess of
$75,000.00.

8. Defendant fails to proffer any evidence that damages exceed $75,000.00.

9. The law demands remand based on these facts alone. In the absence of any evidence
of damages in excess of $75,000.00, Defendant instead posits a speculative calculation requiring
this Court to ignore Plaintiffs’ own damage claim and either: (a) rewrite Plaintiffs’ Complaint to
actively merge the claims of three distinct plaintiffs, despite the case law Defendant herself cites
soundly rejecting this very approach; or (b) unilaterally multiply Plaintiffs’ damages by the number
of their state-court causes of action, ignoring the customary practice of pleading causes in the
alternative. Neither course of judicial intervention is necessary or proper, as the Court does not
need to look any further than Plaintiffs’ own assertion to determine whether they seek in excess of

$75,000.00 in damages. As Defendant’s own cited cases explain, it is a plaintiffwho has the option
Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 3 of 15

to voluntarily aggregate its own claims to assert diversity jurisdiction. See Notice, at 4910-11.
Plaintiffs here do not.

10. _— A plaintiff is the master of his own claim. See e.g., Burns v. Windsor Ins. Co., 31
F.3d 1092, 1095 (11th Cir. 1994). “[FJor the purpose of establishing the amount in controversy,
the sum claimed by the plaintiff controls if the claim is apparently made in good faith." Golden v.
Dodge-Markham Co., Inc., 1 F.Supp.1360, 1362 (M.D. Fla. 1998). Here, as Plaintiffs have only
alleged a damage amount in excess of the Florida state court requirement, “the burden is on the
defendant to prove by the preponderance of the evidence that the amount in controversy, exclusive
of interests and costs, exceeds $75,000.00.” Jd. at 1363. Defendant has submitted no evidence of
damages in excess of $75,000.00. Conclusory statements of counsel are not evidence.

11. Federal courts in Florida have narrowly construed uncertainties regarding removal
in favor of remand. “The burden of establishing federal jurisdiction falls on the party attempting
to remove a case from state court.” Golden, at 1362. See also, Tapscott v. MS Dealer Service Co..,
77 F.3d 1353, 1356 (11th Cir. 1996), (abrogated on other grounds); Calbalceta v. Standard Fruit
Co., 883 F.2d 1553 (11th Cir. 1989); Woods v. Firestone Tire & Rubber Co,, 560 F.Supp. 588
(S.D. Fla. 1983) (the district court is required to resolve all doubts about federal jurisdiction in
favor of remand). The court’s removal jurisdiction must be strictly construed, and where “a
plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor of remand.”
Burns, 31 F.3d at 1095 (citing Boyer v. Snap On Tools Corp., 913 F.2d 108 (3rd Cir. 1990); and
Coker v. Amoco Oil Company, 709 F.2d 1433 (11th Cir. 1983)).

Ill. Despite Her Denials, Defendant is Indeed Managing Member of Two Active
Florida Limited Liability Companies, including Plaintiff Javani Ventures, LLC.

12. In their State Court Complaint, Plaintiffs allege that Defendant Bhatia is a

“founding member” of two active Florida limited liability companies, and that “all of the facts and
Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 4 of 15

matters complained of herein involve Bhatia’s conduct individually and in her capacity as
Member” of the two Florida companies. See Complaint, attached to Notice of Removal, at §§ 4-5
(emphasis added).

13. In her Notice of Removal, Defendant denies any such involvement with a Florida
LLC, swearing under “penalty of perjury” to have never “agreed” with or “authorized” Plaintiff
Elias in relation to the opening of “any limited liability company.” See Notice of Removal, at
Declaration of Shivani M. Bhatia §§3-4 (emphasis added).

14. Defendant perjured herself in this Declaration.!

15. | Defendant Bhatia was intimately involved with, explicitly authorized, and
discussed in writing with Plaintiff Elias, the creation of both Javani Ventures, LLC, and 120
Magnolia, LLC, just four months prior to making her false Declaration to this Court purporting to
know nothing about her own Florida companies. See Exhibit 1, Text Messages of Defendant Bhatia
(June 18, 2020).?

16. In addition to corresponding about the creation of her two Florida companies,
Defendant Bhatia personally paid the Florida Secretary of State limited liability company filing
fees. See Exhibit 2, Florida Department of State LLC Filing Receipt (referencing Defendant’s
American Express card she used for payment).

17. Further, Defendant Bhatia is and always has been the active owner (“managing
member”) of the two Florida companies she expressly discussed in the recent text messages

attached as Exhibit 1, then falsely denied knowing anything about in her Declaration to this Court.

 

* Plaintiffs do not allege or suggest that counsel for Defendant was aware of Defendant’s
unfortunate false statements to this Court.

* The text messages in Exhibit | reflect that “Javani, LLC” was the original intended name of
“Javani Ventures, LLC,” which relates to the scrivener’s error in the original case caption.
Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20 Page 5 of 15

Defendant’s ongoing active status as Managing Member of both companies continues to be
publicly available on the Florida Department of State website, www.sunbiz.org (LLC filing nos.
L20000169605, dated 06/18/2020, and L20000174612, dated 06/23/2020). Notably, the Florida
Articles of Organization for 120 Magnolia, LLC, dated June 23, 2020, and attached hereto as
Exhibit 3, were signed and filed by Defendant Bhatia herself.

WHEREFORE, as there is no federal diversity jurisdiction, the Plaintiffs respectfully ask
this Court to remand this case back to the Circuit Court of the First Judicial Circuit in and for
Walton County, Florida, and to grant Plaintiffs any other relief it deems just and proper.

Respectfully Submitted,

Ca ee
J.ReFlia ~
.O_B6x 4761
anta Rosa Beach, FL 32459

Telephone: (850) 460.1700
Email: jelias@30Amediation.com |
Plaintiff, individually and on behalf of Plaintiffs

Javani Ventures, LLC, and Plaintiff 3, a minor child
|
Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 6 of 15

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on November 2, 2020, I mailed the foregoing to the Clerk of
the United States District Court, Northern District Court (Pensacola Division), 1 North Palafox
St., Pensacola, FL 32502, via the United States Postal Service, and emailed a copy of same to the

following: Daniel E. Harrell, at dharrell@clarkpartington.com, Clark Partington, P.O. Box 13010, |

Pensacola, FL 32591-3010. |
I
Cc) ,
70. Box 4761

Santa Rosa Beach, FL 32459
Telephone: (850) 460.1700
Email: jelias@30Amediation.com
Plaintiff, pro se
 

 

JT] ayesedas e ul}! JUeM | OS auN}UaA
7 i juIof & JOU S,}| “Saun}UaA UO! JO} aWeU JEU} passnosip ayy

=

LIGIHX43

40

JEU} UO PE |j,]

ON ME hCReL-e wep mele peer leeH- lp Mell wit C Or)

 

 

~ SAep ajdnos e ul ji aBueys ued 9M OS YO ~

   

ajqissod sawosaq jeu} passasoid s,}! Jaye sa,

 

3a] |Jews e S,}|

Filed 11/0

pLeT =I
to), W Rese pee VE Te tia Mle Ba le Wale i-Milelth alll mt

 

a@weu ay} abueup Ajjensn ued no,

-ATC Documen

WTeh slate -10p ==> te)| te)
Apeauje pey | IUeAer U}IM JOOS aJamM NOA pies n yyBnoy} | Aos

0 Lede 1 eb hele) elem eigen

 

£9771 ejouBbew QZ, }! ayew am ueD

ase 3:20-cv-05911-R

(Uae) SEM DTT WweAeL) “D771 ‘Saunjua,

Need ole Mets eme AR Bee RPP eee leg)
WY ZO:0L ‘0Z/8L/9

 

SHlEjaq BNEYUR JAY, IUEAIUS co)
 

FLorRIDA DEvak7TMEnT OF STATE
Division or CORPORATIONS

 

(Step 3 of 3) Thank you for your payment.

Please print this receipt and keep it for your records.

 

 

Tracking Number : 200346540772
Document Number : NEW

Payment Amount: $160.00

Receipt Number: 3783758363
Transaction Date: 06/18/2020 11:02 AM
Payment Type: aaa

Account Number: *1006

 

 

 

EXHIBIT

nm

tabbies’

 
————————————~_———efefefefee
Case 3:20-cv-05911-RV-HTC Document 6 Filed 11/05/20 Page 9 of 15

Electronic Articles of Organization Bott OA hh
Florida Limited Liability Company _ Sec. Of State

wlawrence
Article I
The name of the Limited Liability Company is:
120 MAGNOLIA LLC
Article I
The street address of the principal office of the Limited Liability Company iS:
120 MAGNOLIA

SANTA ROSA BEACH, FL. 32459

The mailing address of the Limited Liability Company is:

5490 MOUNT VERNON PARKWAY
ATLANTA, GA. UN 30327

Article II
The name and Florida street address of the registered agent is:
SHIVANI M BHATIA
120 MAGNOLIA

SANTA ROSA BEACH, FL. 32459

Having been named as registered agent and to accept service of process for the above stated limited
liability company at the place designated in this certificate, I hereby accept the appointment as registered _
agent and oo to act in this capacity. I further agree to comply with the provisions of all statutes

relating to the proper and complete performance of my duties, and I am familiar with and accept the
obligations of my position as registered agent.

Registered Agent Signature: SHIVANI M BHATIA

EXHIBIT

|

 
Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20 Page 10 of 15

j ' izati L20000169605
Electronic ae of Organization FILED 8:00 AN
Florida Limited Liability Company Sec. Of State
Article I
The name of the Limited Liability Company is:
JAVANI VENTURES, LLC
Article II
The street address of the principal office of the Limited Liability Company is:

120 MAGNOLIA ST.
SANTA ROSA BEACH, FL. 32459

The mailing address of the Limited Liability Company is:

120 MAGNOLIA ST.
SANTA ROSA BEACH, FL. US 32459

Article III
Other provisions, if any:

THE PURPOSE OF JAVANI VENTURES, LLC, IS TO CONDUCT ANY
LAWFUL PURPOSE UNDER FLORIDA LAW.

Article IV
The name and Florida street address of the registered agent is:
JAY ELIAS
120 MAGNOLIA ST.

SANTA ROSA BEACH, FL. 32459

Having been named as registered agent and to accept service of process for the above stated limited
liability company at the place designated in this certificate, I hereby accept the appointment as registered
agent and o- to act in this pee I further agree to comply with the provisions of all statutes
relating to the proper and complete performance of my duties, and I am familiar with and accept the
obligations of my position as registered agent.

Registered Agent Signature: JASEN ELIAS

EXHIBIT

ae

tabbies’
Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20 Page 11 of 15

Article V L20000169605
Th d address of thorized t LLC: FILED 8:00 AM
e name and address of person(s) authorized to manage : June 18. 2020
Title: MGR Sec. Of State
SHIVANI M BHATIA jafason
120 MAGNOLIA ST.
SANTA ROSA BEACH, FL. 32459 US
Title: MGR
JASEN R ELIAS
120 MAGNOLIA ST.
SANTA ROSA BEACH, FL. 32459 US
Article VI
The effective date for this Limited Liability Company shall be:
06/16/2020

Signature of member or an authorized representative
Electronic Signature: JASEN ELIAS

I am the member or authorized representative submitting these Articles of Organization and affirm that the
facts stated herein are true. I am aware that false information submitted in a document to the Department
of State constitutes a third degree felony as provided for in s.817.155, F.S. I understand the requirement to
file an annual ee between January Ist and May Ist in the calendar year following formation of the LLC
and every year thereafter to maintain "active" status.
"717 a}esedas e ul }! JUeM | OS BuN}UAA
ri ; yulol & JOU S,}| “SauNjUaA YUIO! OJ BWeU JEU} PassNosip ay

 

LIGiHX3 a ee ae ec ata Poneman
AQ

LlOP Me lod olf
ON MMe hc L-eow lB LseP mere LlUVeI Felco -]U pM oll Lat lep ue. C-0.-107 1)

 

 

ajqissod saujojaq jeu} pessedoid s,}! Jaye sa,

 

 

Sa} JEWS © S,)]

Filed 11/Q

JUEM

ne) W eee BS OER ani Pom Maumee Elle t

 

2
oO
A ; aweu ay} abueup Ajjensn ues no,
O

UO}}NG au} paydI9

Apeaje pey | “1ueAer JIM [OOD 218M NOA pies n yYyBnouyy | Asos

    

QUO JaujoUe Op pjnos |

3 é071 eljouBbew QZ, }! ayew am ued

g(r) tee me Od ee ik -a LE)N

TUT oa Lote) Mele ee aeRO ee elele eer elel leq)
WY Z0:0L ‘0Z/8L/9

 

S}!e}3q BNEYA JNU, UEAIUS [OL

 
 

 

Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20 P

BIOHORIZONS:

SCIENCE «+ INNOVATION « SERVICE

EN CLos€éo ARE Thws FILINGS Ww)
THANK You,

S- PR El
GS0O- F60-
Teuasse SOA

PRs se a

2300 Riverchase Center ¢ Birmingham, AL 35244 ¢ 888.246.8338
shop online at www.biohorizons.com

 

age 13 of 15

EXHIBITS,

[Joo
ME DIA TLOY. Com
Lean © E

 
| “SANTA ROSA BEACH, FL 32459

   

  

— Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20
30A MEDIATION

ae ons t = : ;
i a1 74 WATERCOLOR WAy i O03, Su ITE 223 pp naan 2a EY “fc USK FORewen’y usa. FOREVER) USA /POREVER / U!

. Twisa OK PROC FA, ean tee
La MON 82 Nov 2020°M je nee
jue sgogdeeee HEE : at

Wee i eee

ee a aN get TT — —_
=e ere sea arg eas cae tas ta

CG LE RK oF (OVURT P
NogsHERn DissaictT CT, oF FLA.
4 NoksH Para eox ST.

Pesan ©. ees oe

PEAT peg Ayan
i.

 

 

 

 
Case 3:20-cv-05911-RV-HTC Document6 Filed 11/05/20 Page 15 of 15

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on November 2, 2020, I mailed the foregoing to the Clerk of
the United States District Court, Northern District Court (Pensacola Division), 1 North Palafox
St., Pensacola, FL 32502, via the United States Postal Service, and emailed a copy of same to the
following: Daniel E. Harrell, at dharrell@clarkpartington.com, Clark Partington, P.O. Box 13010,

Pensacola, FL 32591-3010.

LEE Box 4761
Santa Rosa Beach, FL 32459
Telephone: (850) 460.1700
Email: jelias@30Amediation.com
Plaintiff, pro se

 

 

 
